DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on May 10, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112b in the previous office action have been withdrawn in light of the amendments to the claims.

Response to Arguments
Applicants’ arguments with respect to Claims 15 and 20 have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 15, 16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2007-173477 (hereinafter “JP’477”)1 in view of U.S. Publication 2011/0132642 to Shinoda et al (hereinafter “Shinoda”).
Claims 15 and 20:  JP’477 discloses a laminated circuit board comprising:
a plurality of flexible circuit boards (e.g. 2, 3, in Fig. 2) laminated one on top of another, 
in a planar view, each of the plurality of flexible circuit boards has at least one side and is arranged so that a region in a vicinity (e.g. 8) of the one side of the a respective one of the flexible circuit boards overlaps with the region in a vicinity (e.g. 18) of the one side of each of the other respective flexible circuit boards, and the overlapping regions of the plurality of flexible circuit boards are oriented in a same [horizontal] direction (Fig. 2), and
an electrical connection of a respective one of the plurality of flexible circuit boards with the at least one other of the plurality of flexible circuit boards is made via an electrically-conductive material (e.g. 24, 26) arranged on end faces of the flexible circuit boards (e.g. ¶ [0035]).
Claim 18:  JP’477 discloses the laminated circuit board according to claim 15, wherein at least one of the flexible circuit boards has a smaller area (e.g. at layers 4, 6)  than an area (e.g. at layers 11, 15, 21, 22) of the other flexible circuit boards (Fig. 2).
JP’477 does not mention that on each respective one of the plurality of flexible circuit boards is formed an electronic component having a specific function [as required in each of Claims 15 and 20].
Laminated circuit boards are known to have a wide variety of applications.  One such application is taught by Shinoda, which discloses a plurality of circuit boards (e.g. 1, 10, in Figs. 1A, 1B) with the application of a touch panel or instrument (e.g. ¶ [0030]).  The circuit boards include each respective one as having an electronic component (e.g. 5a to 5c, 8a to 8d and 4a to 4d on 1, and 9, 15a to 15c, 16a to 16d on 10) having a specific function as this application.
Claims 16 and 21:  Shinoda discloses that the laminated circuit board according to claim 15, wherein at least one of the plurality of flexible circuit boards comprises a control circuit (e.g. 5a to 5c, 8a to 8d and 4a to 4d) for controlling a sensor (e.g. 2), as the electronic device, or control circuit device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laminated circuit boards of JP’477 by adding the electronic components to each of the circuit boards, in the manner taught by Shinoda, to form a control circuit device with a sensor thereby positively providing the application of touch panel or instrument. 
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP’477 in view of Shinoda, as applied to Claims 15, 16, 20 and 21 above, and further in view of U.S. Publication 2013/0223034 to Rathburn (hereinafter “Rathburn”).
JP’477, as modified by Shinoda, discloses the laminated circuit board as relied upon above in Claims 15, 16, 20 and 21.  The modified JP’477 board does not mention that the control circuit for controlling the sensor is an organic semiconductor circuit.
Rathburn discloses that certain types of materials form organic semiconductor circuits (e.g. ¶ [0081]) for the benefit of providing high performance electrical connections (e.g. ¶ [0081]). By using anyone of the materials in Rathburn to form the laminated circuit board of JP’477, the entire circuit of JP’477, including the control circuit  would form an organic semiconductor circuit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the laminated circuit board of JP’477 by using the materials mentioned by Rathburn, to form an organic semiconductor circuit for the advantage of having high performance electrical connections.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP’477 in view of Shinoda, as applied to Claim 15 above, and further in view of U.S. Publication 2004/0156583 to Totani et al (hereinafter “Totani”).
JP’477, as modified by Shinoda, discloses the laminated circuit board as relied upon above in Claim 15.  The modified JP’477 board does not teach that a through-via formed in the flexible circuit boards is present, and a size of an opening of the through-via formed in the flexible circuit boards increases toward a top layer.
Totani discloses that an electrical connection can be established between flexible circuit boards (e.g. 2, 3, in Fig. 2) whereby an opening (e.g. occupied by 22a, Fig. 3e) of a through-via (24) can be formed in each of them as a size of the opening increases toward a top layer (as 22a becomes embedded in 21 or 23, Figs. 3d to 3e, ¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electrical connection of JP’477 with the electrical connection of Totani that includes at least the through-via with an opening that increases toward the top layer, to alternative provide the electrical connection between the flexible circuit boards.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature IEEE Publication to Matijasevic et al, entitled “High Density Multilayer Substrates Using Patterned Microvia Interposers”, discloses circuit boards connected with a through-via (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interpretation of JP’477 has been taken from a Machine Language Translation in English, a copy of which is attached to this office action.